 RAMADA INNS, INC.RamadaInns,Inc.andLocal 235,Hotel and Restau-rant Employees and BartendersUnion AFL-CIO.Case 7-CA-9627November 14, 1972DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOUpon a charge filed on June 22, 1972, by Local235,Hotel and Restaurant Employees and Barten-ders Union, AFL-CIO, herein called the Union, andduly served on Ramada Inns, Inc., herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 7, issued a complaint on July 12, 1972,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge1 were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on May 30, 1972,following a Board election in Case 7-RC-11067, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; 2 and that, commenc-ing on or about June 1, 1972, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On July 24, 1972, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On July 31, 1972, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on August 3, 1972, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause, called Brief inOpposition.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, the1The title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 1972.2Official notice is taken of the record in the representation proceeding,Case 7-RC-11067, as the term "record" is defined in Secs. 102.68 and102.69(f) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystenis, Inc.,166 NLRB 938, enfd. 388 F.2d 683 (C.A. 4, 1968);Golden Age Beverage Co.,167 NLRB 151;IntertypeCo v Penello,269283National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, the Respondent contendsthat the unit found appropriate by the RegionalDirector in Case 7-RC-10053 is not appropriate andviolates Section 9(c)(5) of the Act and that, therefore,the Union cannot be designated and certified as theexclusive representative of the unit employees withinthemeaning of the Act. Basically, the GeneralCounsel argues that the Respondent is attempting torelitigate issueswhich were or could have beenlitigated in the representationcase.We agree with theGeneral Counsel.The record in Case 7-RC-10053 shows that theUnion sought a unit limited to the "housekeepingdepartment" at the Respondent's Lansing, Michigan,establishment, while the Respondent contended thatonly an overall unit of the employees working at themotel, restaurant, and bar was appropriate. On thebasis of the hearing record, the Regional Director, onApril 20, 1972, issued his Decision and Direction ofElection in which he found appropriate the unitsought by the Union. Thereafter, the Respondentfiled a timely request for review of the RegionalDirector'sDecision and Direction of Election inwhich it reiterated to the Board its position takenbefore the Regional Director. On May 12, 1972, theBoard denied the requestas raisingno substantialissueswarranting review. In the election conductedon May 19, 1972, the Union received a majority ofthe votes cast and accordingly, on May 30, 1972, wascertified by the Regional Director as the exclusiverepresentative of the employees in the unit foundappropriate.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigateissueswhich were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondentinthisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlyF.Supp 573 (D.C Va., 1967);Follett Corp.,164 NLRB 378, enfd. 397 F.2d91 (C.A. 7,1968); Sec. 9(d) of the NLRA.The Respondent's motion to havethe recordand transcriptinthe above representation case as part of therecord in this case is thus granted.3SeePittsburghPlate Glass Co. v. N.LR.B.,313 U.S. 146, 162 (1941).Rules and Regulationsof theBoard, Secs. 102.67(f) and 102.69(c).200 NLRB No. 19 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRamada Inns, Inc., a Delaware corporation, has itsprincipal office and place of business at 3838 EastVan Buren Street, Phoenix, Arizona, and maintainsother installations in several States of the UnitedStates, includingMichigan.The Respondent isengaged in the business of providing motel andrestaurant services and its motel located at 1000Ramada Drive, Lansing,Michigan, is the onlyfacility involved in this proceeding.During 1971, a representative period, Respondentin the exercise and conduct of its Lansing, Michigan,motel operation had a gross revenue in excess of$500,000 and purchased and caused to be transport-ed and delivered to its Lansing, Michigan, facilitygoods and materials valued in excess of $50,000which were transported and delivered to its Lansing,Michigan, facility directly from points locatedoutside the State of Michigan. More than 50 percentof the Respondent's guests remain at the LansingMotel less than a month.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDLocal235,Hoteland Restaurant Employees andBartenders Union,AFL-CIO,is a labor organizationwithin the meaning of Section 2(5) oftheAct.IIL THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All full-time and regular part-time housekeep-ing employees of the Employer at its 1000Ramada Drive, Lansing,Michigan, establish-ment, including maids, janitors, housemen, paint-ers and maintenance men, but excluding officeclericalemployees, guards and supervisors asdefined in the Act and all other employees.2.The certificationOn May 19, 1972, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 7, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on May 30, 1972, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about June 1, 1972, and at alltimes thereafter, theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about June 1, 1972, and continuing atall times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,since June 1, 1972, and at all times thereafter, refusedtobargain collectivelywith the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce. RAMADA INNS, INC.285V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5),cert.denied 379 U.S. 817;BurnettConstructionCompany,149NLRB 1419, 1421, enfd. 350 F.2d 57(C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Ramada Inns, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Local 235, Hotel and Restaurant Employeesand Bartenders Union, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of the Act.3.All full-time and regular part-time housekeep-ing employees of the Employer at its 1000 RamadaDrive, Lansing,Michigan, establishment, includingmaids, janitors, housemen, painters and maintenancemen, but excluding office clerical employees guardsand supervisors as defined in the Act and all otheremployees, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4.SinceMay 30, 1972, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about June 1, 1972, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent has4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Ramada Inns, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local 235, Hotel andRestaurantEmployeesandBartendersUnion,AFL-CIO, as the exclusive bargaining representativeof its employees in the following appropriate unit:All full-time and regular part-time housekeep-ing employees of the Employer at its 1000Ramada Drive, Lansing,Michigan, establish-ment, including maids, janitors, housemen, paint-ers and maintenance men, but excluding officeclericalemployees, guards and supervisors asdefined in the Act and all other employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Post at the Lansing, Michigan, Ramada Innestablishment, copies of the attached notice marked"Appendix."4Copies of said notice, on formsprovided by the Regional Director for Region 7,after being duly signed by Respondent's representa-tive,shallbe posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60Judgment of the United States Court of Appealsenforcing an Order of theNational LaborRelations Board." 286DECISIONSOF NATIONALLABOR RELATIONS BOARDconsecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Local235, Hotel and Restaurant Employees and Bar-tendersUnion,AFL-CIO, as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time house-keeping employees of the Employer at its1000Ramada Drive, Lansing, Michigan,establishment, includingmaids, janitors,housemen, painters and maintenance men,but excluding office clerical employees,guards and supervisors as defined in the Actand all other employees.RAMADA INNS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 500 Book Building, 1249 WashingtonBoulevard,Detroit,Michigan 48226, Telephone313-226-3200.